DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 5-9, filed 3/17/2022, with respect to Claims 1, 3, 5-9, and 20 have been fully considered and are persuasive.  The rejection of Claims 1, 3, 5-9, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-9, and 20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 3, 5-9, and 20 are allowable over the prior art because the Examiner found that none of the cited prior art discloses an electrode secured on said second blocking element and configured to contact the atrium when said blocker is positioned between the atrium and the atrial appendage in combination with the rest of the claim elements.
The closest prior art found is the Werneth reference (US 2012/0283585 A1) with the embodiment of claim 4A-E but the therapy element is for drug delivery rather than an electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792